Dissenting Opinion by
Mr. Justice Roberts:
In my view, the record before us is inadequate, inconclusive and insufficient to support the conclusion of the majority.
The negotiated lease arrangement for the operation of the proposed public parking facility and the attending circumstances disclosed by the record suggest so many elements of private enterprise and advantage that the benefits pro bono publico seem rather incidental and questionable. “Nothing, of course, is better settled than that property cannot be taken by government without the owner’s consent for the mere purpose of devoting it to the private use of another, even though there be involved in the transaction an incidental benefit to the public”. Belovsky v. Redevelopment Authority, 357 Pa. 329, 340, 54 A. 2d 277, 282 (1947).
Section 5(b)(1) of the Parking Authority Law, Act of June 5, 1947, P. L. 458, as amended, 53 P.S. §345 limits the existence of the Authority to a “term of fifty years as a corporation.” The record indicates that the present Authority came into existence in 1950, and, therefore, at the execution of the lease had thirty-seven years of remaining life. The lease for the term expiring in January, 2000, is within the statutory corporate existence of the Authority. However, the right granted lessees to extend the lease for a full fifty *377year term carries tlie relationship far beyond the life granted the Authority by the Act itself.
Section 5(b)(9) mandates that Authority bonds may “have a maturity date not longer than forty years from the date of issue, except that no refunding bonds shall have a maturity date longer than the life of the Authority . . . .” The terms of the lease and the right of lessees to an extension (to a full 50 year term) provide for rentals to include “debt service rentals sufficient to repay principal and interest on the bonds to be issued by the Authority.” Bonds to mature not later than January, 2000, satisfy this requirement of the Act. However, the provision in the lease extension for “debt service rentals sufficient to repay principal and interest on the bonds” apparently contemplates that bonds, perhaps refunding bonds, will extend beyond forty years and the life of the Authority. If this be so — and there is nothing in the record submitted to support a contrary conclusion- — such extended financing is without support in the enabling Act. If, on the other hand, all bonds are to mature not later than the expiration date of the original lease, why then the debt service provision as an element of rental during the extension of the lease? And if there need be no provision for debt service in the extension, does this mean that the total rental has been reduced by the absence of debt service payments?
For these reasons, I would vacate the decree and remand the record for the purpose of receiving additional evidence to determine compliance with the Parking Authority Law and to resolve doubts as to the predominance of private interests over those of the public.
Mr. Chief Justice Bell and Mr. Justice Eagen join in this dissenting opinion.